            Case 3:19-cv-01161-SB      Document 1       Filed 07/26/19     Page 1 of 5




RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

YAEL BORTNICK
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
Telephone: (202) 514-6632
Facsimile:     (202) 307-0054
Yael.bortnick@usdoj.gov

Of Counsel:
BILLY J. WILLIAMS
United States Attorney, District of Oregon

Attorneys for the United States of America

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PORTLAND DIVISION


 UNITED STATES OF AMERICA,                           Case No. 3:19-cv-1161

                       Plaintiff,

        v.

 THOMAS T. STUCK,                                    UNITED STATES’ COMPLAINT

                       Defendant.


       The United States of America complains and alleges as follows:

                                     INTRODUCTION

       1.      This is a civil action timely brought by the United States to reduce to judgment

the outstanding federal tax assessments against Defendant Thomas T. Stuck.

                                JURISDICTION AND VENUE

       2.      This action is commenced pursuant to 26 U.S.C. § 7401 at the direction of the

Attorney General of the United States and with the authorization and request of the Chief

Counsel of the Internal Revenue Service (“IRS”), a delegate of the Secretary of the Treasury of

the United States.
Complaint
Page 1
             Case 3:19-cv-01161-SB         Document 1    Filed 07/26/19     Page 2 of 5




        3.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1340 and

1345, and 26 U.S.C. § 7402.

        4.      Venue properly lies in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and

1396, because Thomas T. Stuck resides in the District of Oregon and because the tax liabilities at

issue accrued in the District of Oregon.

                                           DEFENDANTS

        5.      Defendant Thomas T. Stuck is named as a defendant because he has unpaid

federal tax liabilities.

                                           COUNT ONE:

                 REDUCE FEDERAL TAX ASSESSMENTS TO JUDGMENT

        6.      The United States incorporates by reference paragraphs 1 through 5, above, as if

fully set forth here.

        7.      On the dates and in the amounts set forth below, a duly authorized delegate of the

Secretary of the Treasury made timely assessments against Thomas T. Struck for unpaid federal

income taxes (Form 1040), penalties, interest, and other statutory additions in the amounts and

for the periods indicated:
                                                                                Unpaid Balance
    Tax        Assessment               Assessment Amount and                    as of 8/5/2019,
    Year          Date                    Type of Assessment                     Less Payments
                                                                                and Abatements
    2003       03/31/2008    Additional Tax Assessed:              $1,936.00
               08/31/2009    Late Filing Penalty:                  $6,116.00
                    “        IRC 6662 Accuracy Penalty:            $5,279.80
                    “        Additional Tax Assessed:             $26,399.00
                    “        Interest Assessed:                   $14,133.31
               11/22/2010    Late Payment Penalty:                 $3,547.28
               01/03/2011    Fees and Collection Costs:               $25.00
               11/28/2011    Late Payment Penalty:                 $2,568.72
               11/11/2013    Interest Assessed:                    $8,270.16
               12/07/2015    Interest Assessed:                    $4,128.14
               12/05/2016    Interest Assessed:                    $2,556.51
               12/04/2017    Interest Assessed:                    $2,890.92
               12/03/2018    Interest Assessed:                    $3,531.61
               12/17/2018    Fees and Collection Costs:               $80.00           $80,602.03


Complaint
Page 2
          Case 3:19-cv-01161-SB      Document 1      Filed 07/26/19   Page 3 of 5




   2004     03/31/2008   Late Filing Penalty:                $2,369.28
                 “       Additional Tax Assessed:           $10,529.00
             3/23/2009   Late Payment Penalty:               $2,474.32
                 “       Penalty for not Pre-Paying Tax:        $61.64
            03/31/2008   Late Filing Penalty:                  $262.97
            08/31/2009   Late Filing Penalty:                $7,016.75
                 “       IRC 6662 Accuracy Penalty:          $5,613.20
                 “       Additional Tax Assessed:           $28,066.00
            11/11/2013   Interest Assessed:                 $29,538.22
            12/07/2015   Interest Assessed:                  $5,491.80
            12/05/2016   Interest Assessed:                  $3,402.35
            12/04/2017   Interest Assessed:                  $3,848.09         $72,165.35
   2005     10/27/2008   Penalty for not Pre-Paying Tax:        $22.00
                 “       Late Filing Penalty:                 $375.00
                 “       Additional Tax Assessed:            $1,498.00
                 “       Interest Assessed:                   $378.84
                 “       Late Payment Penalty:                 $232.19
            08/31/2009   Late Filing Penalty:               $10,660.25
                 “       IRC 6662 Accuracy Penalty:          $8,528.20
                 “       Additional Tax Assessed:           $42,641.00
            11/23/2009   Late Payment Penalty:               $1,421.54
            11/22/2010   Late Payment Penalty:               $5,116.92
            11/28/2011   Late Payment Penalty:               $4,264.10
            11/11/2013   Interest Assessed:                 $29,003.96
            12/07/2015   Interest Assessed:                  $6,676.06
            12/05/2016   Interest Assessed:                  $4,136.00
            12/04/2017   Interest Assessed:                  $4,677.05
            12/03/2018   Interest Assessed:                  $5,713.81        $121,729.11
   2006     10/27/2008   Penalty for not Pre-Paying Tax:        $27.00
                 “       Late Filing Penalty:                 $334.00
                 “       Additional Tax Assessed:            $1,335.00
                 “       Interest Assessed:                   $187.18
                 “       Late Payment Penalty:                 $126.82
            08/31/2009   Late Filing Penalty:                $3,903.75
                 “       IRC 6662 Accuracy Penalty:          $3,129.00
                 “       Additional Tax Assessed:           $15,645.00
            11/23/2009   Late Payment Penalty:                 $636.23
            11/22/2010   Late Payment Penalty:               $1,917.45
            11/28/2011   Late Payment Penalty:               $1,564.50
            11/11/2013   Interest Assessed:                  $8,422.75
            12/07/2015   Interest Assessed:                  $2,386.56
            12/05/2016   Interest Assessed:                  $1,478.53
            12/04/2017   Interest Assessed:                  $1,671.96
            12/03/2018   Interest Assessed:                  $2,042.49         $41,760.71




Complaint
Page 3
            Case 3:19-cv-01161-SB       Document 1      Filed 07/26/19    Page 4 of 5




   2010       07/16/2012   Tax Assessed:                            $598.00
                   “       Late Filing Penalty:                     $135.00
                   “       Late Payment Penalty:                     $47.84
                   “       Interest Assessed:                        $31.60
              12/07/2015   Interest Assessed:                        $87.06
                   “       Late Payment Penalty:                    $101.66
              12/05/2016   Interest Assessed:                        $37.37
              12/04/2017   Interest Assessed:                        $42.25
              12/03/2018   Interest Assessed:                        $51.61           $1,176.86
   2011       06/25/2012   Tax Assessed:                            $693.00
                   “       Late Filing Penalty:                      $31.18
                   “       Late Payment Penalty:                     $10.39
                   “       Interest Assessed:                         $4.23
              11/11/2013   Interest Assessed:                        $31.21
                   “       Late Payment Penalty:                     $55.44
              12/22/2014   Fees and Collection Costs:                $40.00
              12/07/2015   Interest Assessed:                        $54.08
                   “       Late Payment Penalty:                    $107.41
              12/05/2016   Interest Assessed:                        $38.33
              12/04/2017   Interest Assessed:                        $43.34
              12/03/2018   Interest Assessed:                        $52.94           $1,207.16
                                                                     Total:         $318,641.22

       8.      In accordance with 26 U.S.C. § 6303, timely and proper notice and demand for

payment of the assessments described in paragraph 7, above, was provided to and made upon

Thomas T. Stuck.

       35.     Despite notice and demand for payment Thomas T. Stuck neglected, failed and/or

refused to fully pay the amounts set forth in paragraph 7, above.

       36.     There is due and owing from Thomas T. Stuck on the assessments described in

paragraph 7, above, the sum of $318,641.22, plus statutory interest and other additions running

from August 5, 2019, as provided by law.

       WHEREFORE, the United States of America prays as follows:

       A.      That this Court determine and adjudge that defendant Thomas T. Stuck is

indebted to the United States of America on the assessments described in paragraph 7, above, in

the sum of $318,641.22, plus statutory interest and other additions running from August 5, 2019,

as provided by law, or in such amount as the Court determines, and that the United States

recover judgment therefore; and

Complaint
Page 4
               Case 3:19-cv-01161-SB       Document 1       Filed 07/26/19     Page 5 of 5




          B.      That the United States be awarded its costs and such other relief as is just and

proper.
          Respectfully submitted this 26th day of July, 2019.

                                         RICHARD E. ZUCKERMAN
                                         Principal Deputy Assistant Attorney General

                                         /s/ Yael Bortnick
                                         YAEL BORTNICK
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 683
                                         Washington, D.C. 20044
                                         Telephone: (202) 514-6632
                                         Facsimile:     (202) 307-0054
                                         Yael.bortnick@usdoj.gov

                                         Of Counsel:
                                         BILLY J. WILLIAMS
                                         United States Attorney, District of Oregon

                                         Attorneys for the United States of America




Complaint
Page 5
                                   Case 3:19-cv-01161-SB                            Document 1-1                   Filed 07/26/19                    Page 1 of 2
-6 5HY                                                       CIVIL COVER SHEET
7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHQRUVXSSOHPHQWWKHILOLQJDQGVHUYLFHRISOHDGLQJVRURWKHUSDSHUVDVUHTXLUHGE\ODZH[FHSWDV
SURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULVUHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKH
SXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
United States of America                                                                                  Thomas T. Stuck


    (b)&RXQW\RI5HVLGHQFHRI)LUVW/LVWHG3ODLQWLII                                                     &RXQW\RI5HVLGHQFHRI)LUVW/LVWHG'HIHQGDQW              Yamhill
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                            127( ,1/$1'&21'(01$7,21&$6(686(7+(/2&$7,212)
                                                                                                                           7+(75$&72)/$1',192/9('
                                                                                                               
    (c)$WWRUQH\V(Firm Name, Address, and Telephone Number)                                              $WWRUQH\V(If Known)
Yael Bortnick,US Dept. of Justice, PO Box 682, Ben Franklin Station,
Washington, DC 20044; 202-514-6632


II. BASIS OF JURISDICTION(Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                           and One Box for Defendant)
u  86*RYHUQPHQW                 u  )HGHUDO4XHVWLRQ                                                                     PTF           DEF                                          PTF      DEF
        3ODLQWLII                            (U.S. Government Not a Party)                        &LWL]HQRI7KLV6WDWH         u            u     ,QFRUSRUDWHGor3ULQFLSDO3ODFH       u       u 
                                                                                                                                                      RI%XVLQHVV,Q7KLV6WDWH

u  86*RYHUQPHQW                 u  'LYHUVLW\                                              &LWL]HQRI$QRWKHU6WDWH          u        u     ,QFRUSRUDWHGand3ULQFLSDO3ODFH     u       u 
        'HIHQGDQW                            (Indicate Citizenship of Parties in Item III)                                                               RI%XVLQHVV,Q$QRWKHU6WDWH

                                                                                                  &LWL]HQRU6XEMHFWRID           u        u     )RUHLJQ1DWLRQ                       u       u 
                                                                                                  )RUHLJQ&RXQWU\
IV. NATURE OF SUIT(Place an “X” in One Box Only)
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
u   ,QVXUDQFH                     PERSONAL INJURY           PERSONAL INJURY         u 'UXJ5HODWHG6HL]XUH             u $SSHDO86&          u   )DOVH&ODLPV$FW
u   0DULQH                       u $LUSODQH                 u 3HUVRQDO,QMXU\           RI3URSHUW\86&          u :LWKGUDZDO                 u   6WDWH5HDSSRUWLRQPHQW
u   0LOOHU$FW                   u $LUSODQH3URGXFW                 3URGXFW/LDELOLW\   u 2WKHU                                 86&                u   $QWLWUXVW
u   1HJRWLDEOH,QVWUXPHQW               /LDELOLW\             u +HDOWK&DUH                                                                                    u   %DQNVDQG%DQNLQJ
u   5HFRYHU\RI2YHUSD\PHQW      u $VVDXOW/LEHO                  3KDUPDFHXWLFDO                                                PROPERTY RIGHTS                u   &RPPHUFH
        (QIRUFHPHQWRI-XGJPHQW           6ODQGHU                       3HUVRQDO,QMXU\                                             u &RS\ULJKWV                 u   'HSRUWDWLRQ
u   0HGLFDUH$FW                 u )HGHUDO(PSOR\HUV¶               3URGXFW/LDELOLW\                                           u 3DWHQW                     u   5DFNHWHHU,QIOXHQFHGDQG
u   5HFRYHU\RI'HIDXOWHG               /LDELOLW\             u $VEHVWRV3HUVRQDO                                              u 7UDGHPDUN                         &RUUXSW2UJDQL]DWLRQV
       6WXGHQW/RDQV                u 0DULQH                           ,QMXU\3URGXFW                                                                              u   &RQVXPHU&UHGLW
        ([FOXGHV9HWHUDQV           u 0DULQH3URGXFW                   /LDELOLW\                         LABOR                        SOCIAL SECURITY              u   &DEOH6DW79
u   5HFRYHU\RI2YHUSD\PHQW             /LDELOLW\               PERSONAL PROPERTY          u   )DLU/DERU6WDQGDUGV           u   +,$ II              u   6HFXULWLHV&RPPRGLWLHV
       RI9HWHUDQ¶V%HQHILWV        u 0RWRU9HKLFOH            u 2WKHU)UDXG                    $FW                           u   %ODFN/XQJ                  ([FKDQJH
u   6WRFNKROGHUV¶6XLWV          u 0RWRU9HKLFOH            u 7UXWKLQ/HQGLQJ        u   /DERU0DQDJHPHQW               u   ',:&',::  J         u   2WKHU6WDWXWRU\$FWLRQV
u   2WKHU&RQWUDFW                      3URGXFW/LDELOLW\      u 2WKHU3HUVRQDO                 5HODWLRQV                     u   66,'7LWOH;9,           u   $JULFXOWXUDO$FWV
u   &RQWUDFW3URGXFW/LDELOLW\   u 2WKHU3HUVRQDO                   3URSHUW\'DPDJH      u   5DLOZD\/DERU$FW              u   56,  J               u   (QYLURQPHQWDO0DWWHUV
u   )UDQFKLVH                           ,QMXU\                 u 3URSHUW\'DPDJH         u   )DPLO\DQG0HGLFDO                                              u   )UHHGRPRI,QIRUPDWLRQ
                                     u 3HUVRQDO,QMXU\                3URGXFW/LDELOLW\           /HDYH$FW                                                             $FW
                                            0HGLFDO0DOSUDFWLFH                                  u   2WKHU/DERU/LWLJDWLRQ                                          u   $UELWUDWLRQ
        REAL PROPERTY                      CIVIL RIGHTS              PRISONER PETITIONS           u   (PSOR\HH5HWLUHPHQW              FEDERAL TAX SUITS              u   $GPLQLVWUDWLYH3URFHGXUH
u   /DQG&RQGHPQDWLRQ            u 2WKHU&LYLO5LJKWV         Habeas Corpus:                     ,QFRPH6HFXULW\$FW            u 7D[HV 863ODLQWLII             $FW5HYLHZRU$SSHDORI
u   )RUHFORVXUH                  u 9RWLQJ                   u $OLHQ'HWDLQHH                                                      RU'HIHQGDQW                     $JHQF\'HFLVLRQ
u   5HQW/HDVH (MHFWPHQW       u (PSOR\PHQW               u 0RWLRQVWR9DFDWH                                              u ,56²7KLUG3DUW\            u   &RQVWLWXWLRQDOLW\RI
u   7RUWVWR/DQG                u +RXVLQJ                      6HQWHQFH                                                            86&                      6WDWH6WDWXWHV
u   7RUW3URGXFW/LDELOLW\              $FFRPPRGDWLRQV         u *HQHUDO
u   $OO2WKHU5HDO3URSHUW\      u $PHUZ'LVDELOLWLHV   u 'HDWK3HQDOW\                    IMMIGRATION
                                            (PSOR\PHQW               Other:                      u 1DWXUDOL]DWLRQ$SSOLFDWLRQ
                                     u $PHUZ'LVDELOLWLHV   u 0DQGDPXV 2WKHU        u 2WKHU,PPLJUDWLRQ
                                            2WKHU                  u &LYLO5LJKWV              $FWLRQV
                                     u (GXFDWLRQ                u 3ULVRQ&RQGLWLRQ
                                                                    u &LYLO'HWDLQHH
                                                                         &RQGLWLRQVRI
                                                                         &RQILQHPHQW
V. ORIGIN(Place an “X” in One Box Only)
u  2ULJLQDO             u  5HPRYHGIURP                u        5HPDQGHGIURP            u  5HLQVWDWHGRU       u  7UDQVIHUUHGIURP            u  0XOWLGLVWULFW
    3URFHHGLQJ               6WDWH&RXUW                            $SSHOODWH&RXUW              5HRSHQHG                 $QRWKHU'LVWULFW                 /LWLJDWLRQ
                                                                                                                             (specify)
                                         &LWHWKH86&LYLO6WDWXWHXQGHUZKLFK\RXDUHILOLQJ(Do not cite jurisdictional statutes unless diversity)
                                         26 U.S.C. s. 7401
VI. CAUSE OF ACTION                      %ULHIGHVFULSWLRQRIFDXVH
                                         Reduce tax liabilities to judgment
VII. REQUESTED IN     u &+(&.,)7+,6,6$CLASS ACTION                                               DEMAND $                                     &+(&.<(6RQO\LIGHPDQGHGLQFRPSODLQW
     COMPLAINT:          81'(558/()5&Y3                                                       318,641.22                                 JURY DEMAND:         u <HV     u 1R
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               -8'*(                                                                                             '2&.(7180%(5
'$7(                                                                   6,*1$785(2)$77251(<2)5(&25'
07/26/2019                                                            /s/ Yael Bortnick
FOR OFFICE USE ONLY

    5(&(,37                     $02817                                   $33/<,1*,)3                                     -8'*(                            0$*-8'*(
                             Case 3:19-cv-01161-SB                   Document 1-1              Filed 07/26/19            Page 2 of 2
-65HYHUVH 5HY


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                 $XWKRULW\)RU&LYLO&RYHU6KHHW

7KH-6FLYLOFRYHUVKHHWDQGWKHLQIRUPDWLRQFRQWDLQHGKHUHLQQHLWKHUUHSODFHVQRUVXSSOHPHQWVWKHILOLQJVDQGVHUYLFHRISOHDGLQJRURWKHUSDSHUVDV
UHTXLUHGE\ODZH[FHSWDVSURYLGHGE\ORFDOUXOHVRIFRXUW7KLVIRUPDSSURYHGE\WKH-XGLFLDO&RQIHUHQFHRIWKH8QLWHG6WDWHVLQ6HSWHPEHULV
UHTXLUHGIRUWKHXVHRIWKH&OHUNRI&RXUWIRUWKHSXUSRVHRILQLWLDWLQJWKHFLYLOGRFNHWVKHHW&RQVHTXHQWO\DFLYLOFRYHUVKHHWLVVXEPLWWHGWRWKH&OHUNRI
&RXUWIRUHDFKFLYLOFRPSODLQWILOHG7KHDWWRUQH\ILOLQJDFDVHVKRXOGFRPSOHWHWKHIRUPDVIROORZV

I.(a)    Plaintiffs-Defendants.(QWHUQDPHV ODVWILUVWPLGGOHLQLWLDO RISODLQWLIIDQGGHIHQGDQW,IWKHSODLQWLIIRUGHIHQGDQWLVDJRYHUQPHQWDJHQF\XVH
         RQO\WKHIXOOQDPHRUVWDQGDUGDEEUHYLDWLRQV,IWKHSODLQWLIIRUGHIHQGDQWLVDQRIILFLDOZLWKLQDJRYHUQPHQWDJHQF\LGHQWLI\ILUVWWKHDJHQF\DQG
         WKHQWKHRIILFLDOJLYLQJERWKQDPHDQGWLWOH
  (b)    County of Residence.)RUHDFKFLYLOFDVHILOHGH[FHSW86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\ZKHUHWKHILUVWOLVWHGSODLQWLIIUHVLGHVDWWKH
         WLPHRIILOLQJ,Q86SODLQWLIIFDVHVHQWHUWKHQDPHRIWKHFRXQW\LQZKLFKWKHILUVWOLVWHGGHIHQGDQWUHVLGHVDWWKHWLPHRIILOLQJ 127(,QODQG
         FRQGHPQDWLRQFDVHVWKHFRXQW\RIUHVLGHQFHRIWKHGHIHQGDQWLVWKHORFDWLRQRIWKHWUDFWRIODQGLQYROYHG
  (c)    Attorneys.(QWHUWKHILUPQDPHDGGUHVVWHOHSKRQHQXPEHUDQGDWWRUQH\RIUHFRUG,IWKHUHDUHVHYHUDODWWRUQH\VOLVWWKHPRQDQDWWDFKPHQWQRWLQJ
         LQWKLVVHFWLRQ VHHDWWDFKPHQW 

II.      Jurisdiction.7KHEDVLVRIMXULVGLFWLRQLVVHWIRUWKXQGHU5XOH D )5&Y3ZKLFKUHTXLUHVWKDWMXULVGLFWLRQVEHVKRZQLQSOHDGLQJV3ODFHDQ;
         LQRQHRIWKHER[HV,IWKHUHLVPRUHWKDQRQHEDVLVRIMXULVGLFWLRQSUHFHGHQFHLVJLYHQLQWKHRUGHUVKRZQEHORZ
         8QLWHG6WDWHVSODLQWLII  -XULVGLFWLRQEDVHGRQ86&DQG6XLWVE\DJHQFLHVDQGRIILFHUVRIWKH8QLWHG6WDWHVDUHLQFOXGHGKHUH
         8QLWHG6WDWHVGHIHQGDQW  :KHQWKHSODLQWLIILVVXLQJWKH8QLWHG6WDWHVLWVRIILFHUVRUDJHQFLHVSODFHDQ;LQWKLVER[
         )HGHUDOTXHVWLRQ  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHMXULVGLFWLRQDULVHVXQGHUWKH&RQVWLWXWLRQRIWKH8QLWHG6WDWHVDQDPHQGPHQW
         WRWKH&RQVWLWXWLRQDQDFWRI&RQJUHVVRUDWUHDW\RIWKH8QLWHG6WDWHV,QFDVHVZKHUHWKH86LVDSDUW\WKH86SODLQWLIIRUGHIHQGDQWFRGHWDNHV
         SUHFHGHQFHDQGER[RUVKRXOGEHPDUNHG
         'LYHUVLW\RIFLWL]HQVKLS  7KLVUHIHUVWRVXLWVXQGHU86&ZKHUHSDUWLHVDUHFLWL]HQVRIGLIIHUHQWVWDWHV:KHQ%R[LVFKHFNHGWKH
         FLWL]HQVKLSRIWKHGLIIHUHQWSDUWLHVPXVWEHFKHFNHG. 6HH6HFWLRQ,,,EHORZ; NOTE: federal question actions take precedence over diversity
         cases.

III.     Residence (citizenship) of Principal Parties.7KLVVHFWLRQRIWKH-6LVWREHFRPSOHWHGLIGLYHUVLW\RIFLWL]HQVKLSZDVLQGLFDWHGDERYH0DUNWKLV
         VHFWLRQIRUHDFKSULQFLSDOSDUW\

IV.      Nature of Suit.3ODFHDQ;LQWKHDSSURSULDWHER[,IWKHQDWXUHRIVXLWFDQQRWEHGHWHUPLQHGEHVXUHWKHFDXVHRIDFWLRQLQ6HFWLRQ9,EHORZLV
         VXIILFLHQWWRHQDEOHWKHGHSXW\FOHUNRUWKHVWDWLVWLFDOFOHUN V LQWKH$GPLQLVWUDWLYH2IILFHWRGHWHUPLQHWKHQDWXUHRIVXLW,IWKHFDXVHILWVPRUHWKDQ
         RQHQDWXUHRIVXLWVHOHFWWKHPRVWGHILQLWLYH

V.       Origin.3ODFHDQ;LQRQHRIWKHVL[ER[HV
         2ULJLQDO3URFHHGLQJV  &DVHVZKLFKRULJLQDWHLQWKH8QLWHG6WDWHVGLVWULFWFRXUWV
         5HPRYHGIURP6WDWH&RXUW  3URFHHGLQJVLQLWLDWHGLQVWDWHFRXUWVPD\EHUHPRYHGWRWKHGLVWULFWFRXUWVXQGHU7LWOH86&6HFWLRQ
         :KHQWKHSHWLWLRQIRUUHPRYDOLVJUDQWHGFKHFNWKLVER[
         5HPDQGHGIURP$SSHOODWH&RXUW  &KHFNWKLVER[IRUFDVHVUHPDQGHGWRWKHGLVWULFWFRXUWIRUIXUWKHUDFWLRQ8VHWKHGDWHRIUHPDQGDVWKHILOLQJ
         GDWH
         5HLQVWDWHGRU5HRSHQHG  &KHFNWKLVER[IRUFDVHVUHLQVWDWHGRUUHRSHQHGLQWKHGLVWULFWFRXUW8VHWKHUHRSHQLQJGDWHDVWKHILOLQJGDWH
         7UDQVIHUUHGIURP$QRWKHU'LVWULFW  )RUFDVHVWUDQVIHUUHGXQGHU7LWOH86&6HFWLRQ D 'RQRWXVHWKLVIRUZLWKLQGLVWULFWWUDQVIHUVRU
         PXOWLGLVWULFWOLWLJDWLRQWUDQVIHUV
         0XOWLGLVWULFW/LWLJDWLRQ  &KHFNWKLVER[ZKHQDPXOWLGLVWULFWFDVHLVWUDQVIHUUHGLQWRWKHGLVWULFWXQGHUDXWKRULW\RI7LWOH86&6HFWLRQ
         :KHQWKLVER[LVFKHFNHGGRQRWFKHFN  DERYH

VI.      Cause of Action.5HSRUWWKHFLYLOVWDWXWHGLUHFWO\UHODWHGWRWKHFDXVHRIDFWLRQDQGJLYHDEULHIGHVFULSWLRQRIWKHFDXVHDo not cite jurisdictional
         statutes unless diversity. ([DPSOH86&LYLO6WDWXWH86&%ULHI'HVFULSWLRQ8QDXWKRUL]HGUHFHSWLRQRIFDEOHVHUYLFH

VII.     Requested in Complaint.&ODVV$FWLRQ3ODFHDQ;LQWKLVER[LI\RXDUHILOLQJDFODVVDFWLRQXQGHU5XOH)5&Y3
         'HPDQG,QWKLVVSDFHHQWHUWKHDFWXDOGROODUDPRXQWEHLQJGHPDQGHGRULQGLFDWHRWKHUGHPDQGVXFKDVDSUHOLPLQDU\LQMXQFWLRQ
         -XU\'HPDQG&KHFNWKHDSSURSULDWHER[WRLQGLFDWHZKHWKHURUQRWDMXU\LVEHLQJGHPDQGHG

VIII. Related Cases.7KLVVHFWLRQRIWKH-6LVXVHGWRUHIHUHQFHUHODWHGSHQGLQJFDVHVLIDQ\,IWKHUHDUHUHODWHGSHQGLQJFDVHVLQVHUWWKHGRFNHW
      QXPEHUVDQGWKHFRUUHVSRQGLQJMXGJHQDPHVIRUVXFKFDVHV

Date and Attorney Signature.'DWHDQGVLJQWKHFLYLOFRYHUVKHHW
                     Case 3:19-cv-01161-SB                 Document 1-2         Filed 07/26/19       Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Oregon
                                                               District of __________

                  United States of America                           )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No. 3:19-cv-1161
                                                                     )
                       Thomas T. Stuck                               )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Thomas T. Stuck
                                           1130 NE 19th St.
                                           McMinnville, OR 97128




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Yael Bortnick
                                           U.S. Dept. of Justice, Tax Div.
                                           PO Box 683, Ben Franklin Station
                                           Washington, DC 20044



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 3:19-cv-01161-SB                Document 1-2        Filed 07/26/19           Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19-cv-1161

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
